Citation Nr: 1333064	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  05-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran had active service from September 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran presented testimony via videoconference before the Board in May 2009.  A copy of the transcript is of record.

In July 2009, the Board reopened the claim of entitlement to service connection for an acquired psychiatric disorder, and remanded the case for additional development.  

In October 2011, the Board denied entitlement to service connection for bilateral hearing loss, granted entitlement to service connection for tinnitus, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder.
 
In July 2009, the Veteran requested aid and attendance, and this issue has not yet been addressed by the RO.  As such, the Board does not have jurisdiction over it, and refers it to the RO for appropriate action.


FINDING OF FACT

The evidence of record reflects that the Veteran's schizophrenia is attributable to his period of active duty.


CONCLUSION OF LAW

Schizophrenia manifested while on active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Service Connection-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  Id. at 1096.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

If certain chronic diseases, including psychosis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  As to presumptive service connection, the term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR):  (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder. 38 C.F.R. § 3.384 (2013).

This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The Court has recently held that, service connection can be established by showing that the disability has been chronic since active duty for chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran's service treatment records reveal that in June 1977 his entrance examination was negative for a psychiatric disability.  The Veteran was afforded an additional psychiatric examination at this time due to a history of arrests.  The examiner concluded that there was no history of drug use, or record of significant offense, and that the Veteran was motivated for duty.  

The Veteran's service personnel records show that in March 1978 he was not recommended for promotion due to substandard performance of duty, appearance, and a poor attitude.  In May 1978 his performance continued to be substandard and he continued not to be recommended for promotion.  In June 1978, the Veteran was hospitalized with complaints of paranoid ideation and reports of auditory and visual hallucinations.  Although originally admitted for alcohol detoxification, he showed signs of psychosis.  Psychological testing suggested acute psychosis, and the examiner diagnosed schizophrenia, schizo-affective, depressed manifested by history precipitating, undetermined; predisposition undetermined, impairment, marked.  The final diagnosis was for schizophrenia, latent type. 

In August 1978, the Veteran was admitted to a hospital in conjunction with a Medical Evaluation Board (Medical Board).  The diagnosis was schizoid personality disorder with antisocial traits, and it was noted that the Veteran had shown an inability to adapt to military life.  His history of hospital admission for intoxication, with later transfer to the psychiatric ward for evaluation of psychiatric symptoms, including paranoid ideations, with auditory and visual hallucinations, was reviewed.  The Veteran was transferred to Tripler Army Medical Center, where he adjusted well to the hospitalization; however, when given a weekend pass he went on an unauthorized absence, and returned to the hospital several days later intoxicated and belligerent.  He was then transferred to Oakland.  On admission to the psychiatric service at the Naval Regional Medical Center, the Veteran provided his history, reporting similar emotional difficulties prior to enlistment.  The examiner noted the Veteran to be a reliable historian.  After review of his records and history provided, it was determined that the Veteran showed long term evidence of schizoid personality traits.  He had reportedly injured others in the past, including his girlfriend, and had a history of injuring a pet animal.  It was noted that, while the Veteran was hospitalized, there was no evidence of psychoses or disabling neuroses.  The Medical Board noted the Veteran's primary diagnosis was schizoid personality disorder, with antisocial traits, manifested by inability to adapt to military life with heavy alcohol use, delusional thinking, impulsivity, seclusiveness, and temper tantrums.  The Veteran was found to be unsuitable for duty, and he was discharged from active duty in August 1978.

VA treatment records from 1990 to 1994 show that the Veteran had a history of sleep disorder.  In March 1992, the examiner noted that the Veteran reported being diagnosed as paranoid schizophrenic while in the military, but had not had symptoms since.  A treatment note from July 1990 indicated that the Veteran had complained of increased nervousness, and chronic paranoia secondary to nerves since at least 1985.  Diagnoses included depression with dysthymic mood, generalized anxiety disorder, and a history of depression and somatization disorder, as well as a history of alcohol abuse and paranoid schizophrenia.

A statement was submitted from the Veteran's friend, who stated that she lived with him from 1989 to 1994.  She indicated that during that time the Veteran displayed mood swings, violent tendencies and an excessive need for sleep.

VA treatment records from January 1995 to January 2009 reflect ongoing treatment for the Veteran's schizophrenia.

At a June 1995 RO hearing, the Veteran indicated that he had not experienced hallucinations or similar symptoms prior to service.  He emphasized that he was hospitalized while in service, and diagnosed as having paranoid schizophrenia.  He indicated that he did not seek treatment for his disability immediately after service, but self-medicated with alcohol. 

In a September 1998 Board hearing the Veteran's representative noted that the Veteran's claim was warranted under the provisions for aggravation of a preexisting condition; however, his remaining testimony was essentially the same as that presented in June 1995.  He indicated that he first experienced psychiatric symptoms such as hearing voices while in service, and was therein diagnosed with schizophrenia.  He indicated that, since service, he had received treatment, to include multiple hospitalizations from the VA in Sepulveda and West Wilshire, as well as private treatment from Simi Valley Medical Health Center. 

Social Security Administration records show that in December 2008 a decision was made to continue the Veteran's disability benefits, which were in effect for paranoid schizophrenia, and other functional psychotic disorder.  A Social Security examiner observed that according to a comparison point decision the Veteran's disability met the necessary criteria due to chronic paranoid schizophrenia in August 1996.  Psychiatric treatment from the VA was considered by the Social Security examiner, and as such it was noted that the Veteran continued bi-weekly follow-up treatment at the VA for his paranoid schizophrenia, chronic.  Mental status examination revealed increasing paranoia and hallucinations.  The Social Security examiner noted that the Veteran's condition had not improved despite his compliance with medications.

At his May 2009 hearing, the Veteran indicated that he was first diagnosed with his psychiatric disorder in early January 1978, around which time he sleepwalked and was generally "scared of things" and paranoid.  He explained that while in service he was treated for his symptoms for approximately six months, and at numerous facilities including in Okinawa, the Philippines, Hawaii and California. 

The Veteran was afforded a VA psychiatric examination in November 2009.  The examiner commented that the Veteran had a long history of chronic paranoid schizophrenia dating to 1978. The examiner indicated that the Veteran had VA treatment since 1999.  The Veteran reported a history of psychiatric hospitalizations since 1978, with frequent hospitalizations during the early years for active psychosis.  Reviewing the Veteran's history, the examiner observed that the Veteran had achieved a permanent and stationary status with respect to his psychiatric condition.  The examiner commented that the Veteran was preoccupied with the idea that the VA had planted "posts" in his head to allow the LAPD to spy upon him. The Veteran's remote, recent, and immediate memory were normal.  The examiner continued the diagnosis of schizophrenia paranoid type, chronic. 

In an April 2011 addendum to the examination, the examiner indicated that according to the Veteran, when he was discharged from service he was offered a service-connected pension, but declined because he did not understand the nature of the benefit offered.  The examiner noted that he was unable to discern any record to support that contention.  The examiner opined that even if the above were true, it would be difficult if not impossible to draw an etiologic connection between the Veteran's "years" of service, and the development of his psychiatric illness.  The examiner therefore opined that there was no connection that existed between the Veteran's service and the development of his major psychiatric disability.

The Veteran was provided with another VA examination in September 2012.  The examiner diagnosed schizophrenia, paranoid type, continuous, and alcohol dependence, with psychological dependence.  At that time, the Veteran reported that he saw his first mental health professional in 1976, prior to service, when he was arrested for attempted murder and the court assigned him with a psychiatrist.  He reported that he saw him a few times but no medication was prescribed and there was no follow up.  He indicated that he was arrested approximately 75 times prior to entering active duty, and that the charges included vandalism, loitering, DUI, and attempted murder, and that he spent about two years total in jail.  He reported that he had special powers when he was six to eighteen years old, when he could see people through walls.  He lived with his parents after being discharged from the military, and reported that he had hallucinations during this time, seeing people "looking up on the lawn from the street."  

The examiner found the Veteran to be a "reliable historian."  However, at the time of the examination, the Veteran reported hearing voices commenting on his behaviors.  In addition, he indicated that he felt that the Simi Valley police had implanted probes in his head and body that made things vibrate and shake.  He also felt that they implanted a taser in his head.  He stated that he felt "kinda magical" and that he knew "what people are going to say before they say it."  The Veteran also reported what the examiner referred to as "mild memory impairment"-episodes during which he blacked out from 30 minutes to five hours at a time.  These episodes reportedly occurred once a day.

The examiner opined that the overall picture was one of an individual who made poor adjustment prior to entering military service, and that there were many gross indications of psychiatric illness.  The Veteran's early life disturbances of conduct may have predicted his psychiatric and psychosocial adjustment problems as an adult.  The examiner noted that, prior to entering the military, the Veteran appeared to suffer from symptoms of a psychotic disorder (hearing voices and believing he could see through walls).  The examiner reported that the Veteran had indicated psychotic symptoms beginning in early childhood, continuing through young adulthood, and into adulthood.  He reported a short remission of remission of symptoms while in high school until a reemergence of the hallucinations and "power" at age 17.  He stated that, during his initial training on active duty, his hallucinations and "power" were mitigated by physical activity and that, once he was at his first duty station, they began to intensify, ultimately resulting in hospitalization and his eventual discharge.  He reported this pattern had been consistent throughout his adult life.

The examiner found that, based on the Veteran's statements and after a review of his available files, it appeared that the Veteran's current psychiatric condition of schizophrenia, paranoid type, was not caused by or a result of military service.  Additionally, the examiner noted that it would appear that the Veteran's military service did not have an aggravating effect on his psychiatric disorder, as it had remained stable throughout its course.

Analysis

As noted above, the Veteran's June 1977 entrance examination was negative for a psychiatric disability.  In fact, at that time, the Veteran was afforded an additional psychiatric examination and the examiner concluded that the Veteran was motivated for duty.  As such, the Veteran must be presumed to have been psychiatrically sound upon entry into service. 

To rebut this presumption, the Board must then address whether there is clear and unmistakable evidence that the Veteran's psychiatric disorder both preexisted active duty and was not aggravated by active duty.

The Board notes here that the Veteran's service treatment records reflect that he was diagnosed with schizoid personality disorder.  Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9, 4.125(a), 4.127 (2012); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  In this case, however, the evidence of record reflects that the correct diagnosis is chronic paranoid schizophrenia.  This is based upon service treatment records and post-service treatment records and examination reports reflecting this diagnosis.

With regard to whether there is clear and unmistakable evidence that the Veteran's psychiatric disorder preexisted service, the Board notes that the evidence in the claims file does not include any records detailing the Veteran's reported pre-service legal difficulties or claimed psychiatric treatment prior to service.  The only pieces of evidence that the Veteran had psychiatric symptoms prior to service are the Veteran's own reports.  As noted above, the term "clear and unmistakable" means obvious or manifest.  Cotant v. Principi, 17 Vet. App. At 127-128 (2003).  The word "unmistakable" means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (stating that "clear and unmistakable error" means an error that is undebatable); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.").

The Veteran is competent to report symptoms and events prior to service; however, in assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  After reviewing the evidence of record, the Board finds that the Veteran's statements are not credible regarding his history of psychiatric symptoms prior to service.  The Veteran has contradicted himself several times in the record with regard to the onset of his psychiatric symptoms.  He has stated that his psychiatric symptoms did not start until active duty.  See June 1995 RO hearing transcript, September 1998 Board hearing transcript.  He also, however, has indicated that his symptoms preexisted service.  See August 1978 Medical Board, September 2012 VA examination report.  Based upon the contradictions in Veteran's contentions with regard to the onset of his symptoms, the Board finds that his statements do not provide clear and unmistakable evidence that his schizophrenia preexisted service.

The in-service Medical Board report reflects the examiner's assessment that the Veteran was a reliable historian; however, given the nature of the Veteran's mental illness, the Board finds this conclusion to be of little probative value.  With regard to the September 2012 examination report, although the VA examiner opined that the Veteran's psychiatric disorder preexisted active duty, this examination report does not have probative value in this instance.  The examiner initially stated that the Veteran was a good historian; however, he also noted reports from the Veteran that cast doubt on any realistic expectations that the Veteran could report his history adequately.  For example, the Veteran reported that the police had implanted probes in his head that made him vibrate.  In addition, in determining that the Veteran's psychiatric disorder preexisted service, the examiner relied in part on the Veteran's statements that when he was 6 to 18 years old, he could see through walls.  This statement, however, was reported at the time of the examination, with no way to tell if this memory was a result of his current psychiatric symptoms or was an actual recollection from his childhood.  Finally, the Veteran himself reported having daily blackouts that interfered with his memory.  Given these statements by the Veteran at the time of the examination, the finding that he was a good historian is not valid.  As such, because these examiners relied entirely on the Veteran's statements regarding his history, the opinions that the Veteran's psychiatric disorder preexisted service do not provide clear and unmistakable evidence that the Veteran's schizophrenia preexisted service.
 
The Court held that the correct standard for rebutting the presumption of soundness under section 1111 requires VA to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) the pre-existing disability was not aggravated during service. Wagner at 1097.  If the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  Id. at 1096.  Because the evidence does not show, clearly and unmistakably, that a psychiatric disability preexisted service, the Board finds that the presumption of soundness at service entrance is not rebutted and the Veteran is presumed to be sound at service entrance.  The Board will next determine if a psychiatric disability is related to service.

The Board notes that, in an April 2011 addendum, the examiner found that there was no connection that existed between the Veteran's service and the unfortunate development of his major psychiatric disability.  This opinion, however, does not provide any probative value as to whether the Veteran's psychiatric disorder is related to service.  The examiner provided no rationale for his opinion and, in addition, referred to the Veteran's "years" of service, when in reality the Veteran served for eleven months.  A medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 95.

The Veteran's service treatment records reflect that schizophrenia was first diagnosed in August 1978, and that he was discharged due to schizoid personality disorder, currently found to be chronic, paranoid schizophrenia.  Private and VA medical records reflect ongoing treatment for schizophrenia since 1990.  Although there are no medical records showing treatment for the timeframe from his discharge from active duty in August 1978 to the onset of treatment in 1990, taking into consideration the chronic nature of mental illness, the evidence supports a finding that his schizophrenia began during active duty and has remained chronic since that time.  Thus, service connection for schizophrenia is granted.


ORDER

Service connection for chronic, paranoid schizophrenia is granted, subject to the laws and regulations governing the award of monetary benefits



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


